UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6557



SHANNONE WAYNE MCCLINTICK,

                                              Petitioner - Appellant,

          versus


DEAN R. WALKER, Superintendent; ROY ALLEN
COOPER, Attorney General of the State of North
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-97-316-1-4MU)


Submitted:   September 28, 2001            Decided:   October 15, 2001


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Robinson Brewer, Asheville, North Carolina, for Appellant.
Clarence Joe DelForge, III, Michael F. Easley, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shannone Wayne McClintick seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).     We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.           Accordingly,

we deny McClintick’s motion for a certificate of appealability and

dismiss   the   appeal   on   the   reasoning   of   the   district   court.

McClintick v. Walker, No. CA-97-316-1-4MU (W.D.N.C. filed Mar. 30,

2001; entered Apr. 2, 2001).        We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 DISMISSED




                                      2